Citation Nr: 1036036	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and K.H.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

The Veteran testified before the undersigned Acting Veterans Law 
Judge in September 2008; a transcript of this hearing is 
associated with the claims folder.

The Board remanded the issues of entitlement to service 
connection for hypertension, and entitlement to a compensable 
evaluation for bilateral hearing loss to the RO via the Appeal 
Management Center (AMC) for further development in December 2008.  
In a subsequent July 2010 rating decision, the AMC granted 
service connection for hypertension with a 10 percent rating 
effective the date of the Veteran's claim.  Therefore, that issue 
is no longer before the Board.  


FINDING OF FACT

VA audiometric testing performed in July 2004, January 2006, and 
April 2010 revealed Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.  The puretone thresholds 
reported on the VA audiological evaluations were not 55 decibels 
or more at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz).


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a May 2004 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A May 2008 letter provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This notice was not received prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, the May 2004 letter addressed the Veteran's 
original application for service connection.  In November 2004, 
the RO awarded service connection for bilateral hearing loss.  
Therefore, the May 2004 letter served its purpose in providing 
VCAA notice and its application is no longer required because the 
original claim has been "substantiated."  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
May 2009 letter provided the Veteran with notice of the specific 
type of evidence necessary to establish a higher disability 
rating for bilateral hearing loss under the applicable Diagnostic 
Codes and the Veteran has had an ample opportunity to respond.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Veteran was afforded an updated VA examination in 
April 2010.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate and fully 
addresses the relevant rating criteria in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or 
CAVC) has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods where 
the Veteran's service-connected disabilities result in symptoms 
that would warrant different ratings.

The Rating Schedule provides rating tables for the evaluation of 
hearing impairment. Table VI assigns a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
percent speech discrimination and the puretone threshold average 
(the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four).  38 C.F.R. § 4.85 (2009).  Table VII is 
used to determine the percentage evaluation by combining the 
Table VI Roman numeral designations for hearing impairment in 
each ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned in audiometric evaluations.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment. When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2009).  Each ear is evaluated separately.  Id.  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(b) (2009).  That numeral is then elevated to the next higher 
Roman numeral.  Id.  Each ear is evaluated separately.  Id.

On a July 2004 VA audiological evaluation, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
30
45
LEFT
20
30
30
45

The puretone threshold average was recorded as 31 decibels in the 
right ear and 31 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the right 
ear and 96 percent in the left ear.  

On a January 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
40
55
LEFT
30
30
40
50

The puretone threshold average was recorded as 40 decibels in the 
right ear and 37 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the right 
ear and 96 percent in the left ear.  

On an April 2010 VA audiological evaluation, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
20
35
LEFT
5
20
20
40

The puretone threshold average was recorded as 23 decibels in the 
right ear and 21 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the right 
ear and 100 percent in the left ear.  

The puretone thresholds reported on July 2004, January 2006, and 
April 2010 VA audiological evaluations were not  55 decibels or 
more at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz).  The Veteran was not shown to puretone 
thresholds of 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz in either ear.  Thus, the provision of 38 
C.F.R. § 4.86 for exceptional patterns of hearing impairment do 
not apply in this case.

The July 2004 VA audiometric findings, applied to Table VI, yield 
a numeric designation of I for the right ear (31 decibel puretone 
threshold average, and 94 percent speech discrimination), and a 
numeric designation of I for the left ear (31 decibel puretone 
threshold average, and 96 percent speech discrimination).  The 
numeric designations for the right ear (I) along with the numeric 
designation for the left ear (I), entered into Table VII, produce 
a 0 percent evaluation for hearing impairment. 

The January 2006 VA audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (40 decibel 
puretone threshold average, and 94 percent speech 
discrimination), and a numeric designation of I for the left ear 
(37 decibel puretone threshold average, and 96 percent speech 
discrimination).  The numeric designations for the right ear (I) 
along with the numeric designation for the left ear (I), entered 
into Table VII, produce a 0 percent evaluation for hearing 
impairment.

The April 2010 VA audiometric findings, applied to Table VI, 
yield a numeric designation of I for the right ear (23 decibel 
puretone threshold average, and 100 percent speech 
discrimination), and a numeric designation of I for the left ear 
(21 decibel puretone threshold average, and 100 percent speech 
discrimination).  The numeric designations for the right ear (I) 
along with the numeric designation for the left ear (I), entered 
into Table VII, also produce a 0 percent evaluation for hearing 
impairment.

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See Lendenmann, 3 
Vet. App. 345, 349.  Here, mechanical application of the rating 
schedule to the audiometric findings does not establish 
entitlement to a compensable disability evaluation.  Accordingly, 
the Board finds that the Veteran is not entitled to a higher 
initial evaluation for bilateral hearing loss. 

In reaching this conclusion, the Board has considered the holding 
in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of a 
hearing loss disability in the examination report.  
The April 2010 VA examination, in discussing the effect of this 
condition on occupation functioning and daily activities, noted 
that the Veteran reported having to always turn the volume up.  
The April 2006 VA examination noted his complaints of having 
difficulty clearly hearing speech, which is worse when in the 
presence of background noise.  The July 2004 VA examination noted 
the Veteran's complaints of difficulty hearing.  These 
examinations are sufficient to determine the severity of the 
Veteran's bilateral hearing loss.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's assigned rating with the established criteria found 
in the rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology as 
discussed above.  The Veteran's disability has not been shown to 
cause interference with employment beyond that contemplated by 
the Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the disability.  
Thus, the Board finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected hearing 
loss.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

An initial compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


